Citation Nr: 1119072	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  03-28 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating prior to July 12, 2007, and an initial rating in excess of 10 percent from July 12, 2007, for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to November 1956 and from January 1957 to October 1975.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Atlanta, Georgia Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO granted service connection for bilateral hearing loss and assigned a noncompensable (0 percent) disability rating, effective August 18, 2000.  The Veteran perfected an appeal contesting the initial noncompensable rating assigned for this disability.

By a July 2008 rating decision, the RO assigned an initial 10 percent disability rating for the Veteran's bilateral hearing loss, effective July 12, 2007.  As the award of the 10 percent rating does not represent the maximum benefit allowable by law, and as the Veteran has not expressed satisfaction with the current disability ratings assigned, the issues concerning an initial compensable rating prior to July 12, 2007, and an initial disability rating in excess of 10 percent from July 12, 2007, for bilateral hearing loss remain on appeal to the Board.

The Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge in February 2009.  A transcript of that hearing has been associated with the claims file.  During this hearing, and in a February 2009 statement, the Veteran withdrew his claims for service connection for periodontal disease with loss of teeth and an initial disability rating in excess of 10 percent for tinnitus.  Therefore, these issues are no longer before the Board.  38 C.F.R. § 20.204 (2010).  

This case was previously remanded by the Board in July 2009 for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to July 12, 2007, the objective medical evidence reveals the Veteran had Level I to Level IV hearing in the right ear and Level I to Level II hearing in the left ear.

2.  From July 12, 2007, the objective medical evidence reveals the Veteran had Level IV hearing in the right ear and Level III to Level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to July 12, 2007, the requirements for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).

2.  From July 12, 2007, the requirements for an initial disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for an increased rating in the July 2001 rating decision, he was provided notice of the VCAA in May 2001 and April 2001.  Additional VCAA letters were sent in January 2004 and February 2008.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  The Veteran received additional notice in March 2006, pertaining to the downstream disability rating and effective date elements of his claim, with subsequent re-adjudication in July 2008 and February 2011 Supplemental Statements of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.

It is well to observe that service connection for his bilateral hearing loss has been established and an initial rating for this condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  Also, it is of controlling significance that, after awarding the Veteran service connection for his bilateral hearing loss and assigning an initial disability rating for this condition, he filed a notice of disagreement contesting the initial rating determination.  See 38 C.F.R. § 3.159(b) (2010) (amended to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned for his bilateral hearing loss, included notice of the criteria for a higher rating for that condition, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes VA outpatient treatment reports, a VA examination and statements and testimony from the Veteran, his wife, and his representative.  

The Board notes that an attempt to retrieve any and all VA medical records of treatment for the Veteran from VA medical centers (VAMCs) in Portland, Oregon, Tampa, Florida, Phoenix, Arizona, Albany, New York, and Atlanta, Georgia, from several periods varying from September 1975 to 2004, however, only records from the VAMC in Atlanta, Georgia from 1995 and thereafter were received.  In July 2008, the RO issued a Formal Finding of Unavailability for VA treatment records from the VAMC's in Portland, Oregon, Tampa, Florida, Phoenix, Arizona, Albany, New York, and Atlanta, Georgia, noting that only VA medical records from the VAMC in Atlanta, Georgia were obtained which indicated the Veteran's health record was initially created in July 1995 with no treatment prior to that date for the Veteran.  The Veteran was notified of the unavailability of these records in July 2008 and asked to provide any of the referenced treatment reports in his possession.  

The Veteran also provided an Authorization and Consent to Release Information in April 2010 regarding treatment for hearing loss from 1977 to the present at the Fort McPherson Army Medical Center.  Following June 2010 and September 2010 requests for treatment records from the Lawrence Joel Army Health Clinic in Fort McPherson, Georgia, VA was notified that the Lawrence Joel Army Health Clinic was now a troop medical clinic and all requests were to be sent to the Eisenhower Army Medical Center.  Following a December 2010 request to the Eisenhower Army Medical Center, for medical records from 1977 to the present, VA received private medical records from this facility for treatment of the Veteran from September 1995 to November 2010.  These records do not reflect any treatment for hearing loss, as reported by the Veteran, and they do not indicate there were any additional outstanding treatment records at this facility for the Veteran.

The Board notes that VA outpatient treatment reports in which audiometric testing was performed in September 2001, October 2003, November 2006, May 2009, and January 2010 indicate that, while "recorded CNC word lists" were used in September 2001 and October 2003, the percentages for speech recognition scores were not provided and the November 2006, May 2009 and January 2010 evaluations do not reflect that speech recognition scores tested under the Maryland CNC guidelines.  As such, these reports do not reasonably appear to contain information that would be necessary to properly decide a claim for increase of a hearing loss disability, as they do not include the proper speech discrimination scores in percentages which can be applied to the rating criteria.  See 38 U.S.C. §§ 5103A(a), 7104(d)(1); 38 C.F.R. §§ 4.2, 4.85, 4.86, 19.9(a); see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Jan. 4, 2011).  In this regard, the Board observes that the November 2006 and May 2009 VA audiological evaluations reflects that speech recognition scores were not tested under the Maryland CNC guidelines, rather, NU6 was used in speech recognition testing.  Thereafter, the January 2010 VA outpatient treatment report notes that there were no changes in the Veteran's hearing since the last evaluation, noting the last comprehensive audiological evaluation was in May 2009.  

Thus, based on the above, the Board finds that a remand for clarification of the September 2001, October 2003, November 2006, May 2009, and January 2010 VA outpatient treatment records is not needed.  See id.  As these reports do not indicate sufficient information which can be applied to the rating criteria, they are inadequate for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the Board observes that subsequent to the September 2001, October 2003, November 2006, May 2009, and January 2010 VA outpatient treatment records, the Veteran was afforded a VA audiology examination in January 2011.  This VA audiology report indicates that the VA examiner was a licensed audiologist.  Also, the report shows that the VA examiner elicited information from the Veteran concerning his history, subjective complaints, and the functional effects of his disability, which was all that the applicable provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, require.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  Moreover, the objective data that are detailed in the January 2011 VA examination report were based on audiometric testing at the applicable frequencies and the CNC Maryland speech discrimination test; and as such, they represent the actual evaluation results of the Veteran's participation in that clinical study.  Hence, the Board finds that the January 2011 audiology examination report may be accepted as adequate to determine the current disabling factors of the Veteran's bilateral hearing loss, without further examination.  See 38 C.F.R. §§ 3.159(c) (4), 3.326 (2010).  Therefore, a remand is not warranted.

Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2010).

Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v, West, 13 Vet. App. 31, 35 (1999).

When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).

The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial evaluation assigned after the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found - this practice is known as "staged ratings."  See id. at 126.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent (noncompensable) to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz).  The rating schedule establishes 11 auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2010).

Effective June 10, 1999, pertinent regulatory changes were made to 38 C.F.R. § 4.86, regarding cases of exceptional hearing loss.  The provisions of 38 C.F.R. § 4.86(a) now provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) now provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

In statements and testimony presented throughout the duration of the appeal, the Veteran has maintained that the symptoms of his bilateral hearing loss have gotten worse.  During a February 2009 Travel Board hearing, the Veteran testified that his current bilateral hearing loss affected the quality of his daily life.  The Veteran reported that he had misunderstood a request for a meeting with the chief executive officer during his employment.  He also stated that he had difficulty with discerning sounds within a large group and pitch, he had trouble hearing telephone conversations, ongoing noises would distort one on one conversations with another person, and he was unable to hear his alarm clock or the door chimes in his house.  He also testified that even with his hearing aids, he still had problems hearing at times and would wear them every day, although he felt that he needed to have stronger and more advanced devices.  The Veteran's wife testified that she had to ask her husband questions five to six times and had to get very close to him to talk.  

VA outpatient treatment reports from September 2001 to April 2010 reflect that the Veteran received treatment for hearing loss and his hearing aids continually.  Audiometric testing was performed in September 2001, October 2003, January 2005, November 2006, May 2009 and January 2010.  As noted above, the September 2001, October 2003, November 2006, May 2009, and January 2010 VA outpatient treatment audiology evaluations do not indicate sufficient information which can be applied to the rating criteria, and therefore, they are inadequate for rating purposes.  Martinak v. Nicholson, 21 Vet. App. 447, 445 (2007).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The results of the January 2005 VA outpatient treatment report are discussed below. 

In a March 2001 VA examination, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 35, 30, 45, 60, and 75 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 25, 30, 45, 60 and 80 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone averages were 53 in the right ear and 54 in the left.  Maryland CNC speech recognition scores were 100 percent in the right ear and 96 percent in the left.  The Veteran reported that his hearing problem include loud and high pitched voices affected him negatively because they were irritating and difficult to hear.  The examiner diagnosed the Veteran with hearing loss with tinnitus and instructed him to wear hearing protection whenever exposed to loud sound.  

In a January 2005 VA outpatient treatment report, audiometric testing included audiometric findings of pure tone hearing threshold levels that are shown in graphic form instead of numeric form.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  This report reflects that the four frequency average of the hearing threshold levels in decibels was noted to be 62.5 in both the right and left ears and the Veteran had moderately severe loss based on a four frequency average.  Maryland CNC speech recognition scores were 80 percent in the right ear and 96 percent in the left.  

In a July 2007 VA examination, audiometric testing revealed that the hearing threshold levels in decibels in the right ear were 35, 35, 60, 70, and 75 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 25, 35, 55, 80 and 80 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone averages were 60 in the right ear and 62 in the left.  Maryland CNC speech recognition scores were 80 percent in the right ear and 78 percent in the left.  During this examination, the Veteran reported the situation of greatest difficulty was with background noise.  He was diagnosed with moderately-severe sensorineural hearing loss in both ears.  

Audiometric testing in a January 2011 VA examination revealed that the hearing threshold levels in decibels in the right ear were 35, 40, 55, 70, and 80 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 25, 40, 60, 75 and 80 at 500, 1000, 2000, 3000 and 4000 Hertz respectively.  Pure tone averages were 61 in the right ear and 64 in the left.  Maryland CNC speech recognition scores were 80 percent in the right ear and 86 percent in the left.  The Veteran reported that the effects on his occupational functioning and daily activities included having constant problems with understanding, especially in a group or crowds.  The VA examiner found that the Veteran's audiological results revealed bilateral moderately severe sensorineural hearing loss.  

An Initial Compensable Disability Rating Prior to July 12, 2007

Applying the findings from the March 2001 VA examination and January 2005 VA outpatient audiology evaluation to Table VI in 38 C.F.R. § 4.85 yields findings of Level I to Level IV hearing in the right ear and Level I to Level II hearing in the left ear.  An application of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields 0 percent disability rating, otherwise known as a noncompensable disability rating, for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for an initial noncompensable disability rating prior to July 12, 2007.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time throughout the duration of the appeal and that regulation is not applicable.  

Because the law provides specific requirements in terms of pure tone threshold averages and speech discrimination test results for each percentage rating, the assignment of a disability rating higher than 0 percent utilizing the provisions of 38 C.F.R. § 4.7, is not appropriate at any time prior to July 12, 2007.  The March 2001 and January 2005 audiological test results clearly fall within the parameters for a noncompensable rating but no more for the Veteran's bilateral hearing loss prior to July 12, 2007.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2010).  

The Board acknowledges the lay statements presented by the Veteran and his wife that his bilateral hearing loss had gotten worse, affected his employment, he had difficulty with discerning sounds within a large group and pitch, he had trouble hearing telephone conversations, ongoing noises would distort one on one conversations with another person, he was unable to hear his alarm clock or the door chimes in his house, he still had problems even with his hearing aids, and that his wife had to ask him questions five to six times and had to get very close to him to talk.  The Board, however, finds that the March 2001 VA examination and January 2005 VA audiological evaluation did not reflect any symptoms which were noticeably different in severity from those symptoms reported at any time prior to July 12, 2007.  Moreover, the Veteran was provided a subsequent VA examination in July 2007, after which he was assigned a 10 percent disability rating by a July 2008 rating decision.

An Initial Disability Rating in Excess of 10 Percent from July 12, 2007

Applying the findings from the July 2007 and January 2011 VA examinations to Table VI in 38 C.F.R. § 4.85 yields findings of, Level IV hearing in the right ear and Level III to Level IV hearing in the left ear.  An application of these hearing loss levels into Table VII (in 38 C.F.R. § 4.85), yields a 10 percent disability rating for the Veteran's bilateral hearing loss.  See 38 C.F.R. § 4.85.  Therefore, according to the applicable rating standards, the Veteran still only meets the criteria for an initial 10 percent disability rating from July 12, 2007.  The Board finds that, an exceptional pattern of hearing under 38 C.F.R. § 4.86 has not been shown based on the applicable audiometric findings of record at any time throughout the duration of the appeal and that regulation is not applicable.  

Because the law provides specific requirements in terms of pure tone threshold averages and speech discrimination test results for each percentage rating, the assignment of an initial disability rating higher than 10 percent utilizing the provisions of 38 C.F.R. § 4.7, is not appropriate at any time since July 12, 2007.  The July 2007 and January 2011 audiological test results clearly fall within the parameters for a 10 percent rating, but no more, for the Veteran's bilateral hearing loss from July 12, 2007.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 (2010).  

The Board acknowledges the lay statements presented by the Veteran and his wife that his bilateral hearing loss had gotten worse, affected his employment, he had difficulty discerning sounds within a large group and pitch, he had trouble hearing telephone conversations, ongoing noises would distort one on one conversations with another person, he was unable to hear his alarm clock or the door chimes in his house, he still had problems even with his hearing aids, and that his wife had to ask him questions five to six times and had to get very close to him to talk.  The Board, however, finds that the January 2011 VA examination, which was noted adequate for rating purposes, did not reflect any symptoms which were noticeably different in severity from those symptoms reported throughout the record, and did not indicate a worsening in hearing loss such that a new VA examination would be warranted.  

Conclusion

The Board recognizes the Veteran's apparent dissatisfaction with the disability ratings assigned.  However, pursuant to the dictates of 38 C.F.R. § 4.85 and Lendenmann, in determining the above rating, the Board has engaged in, as it must, a "mechanical," objective application of the numerical data generated from the veteran's audiological examinations.  See Lendenmann, 3 Vet. App. at 349.  In this regard, the Board exercises no discretion, and simply must apply the test score numbers to the relevant Tables.  See 38 C.F.R. § 4.85(b)-(e); accord Lendenmann, supra, at 349.  As noted above, the Board lacks the authority to operate outside the bounds of applicable regulatory provisions, including the guidelines for the assignment of disability ratings set forth in 38 C.F.R. § 4.85.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a).

While the Board empathizes with the Veteran's impairment, and does not dispute the fact that he has a bilateral hearing loss disability, the Board must conclude, based on the results of mandatory auditory tests and the mechanical application of relevant regulations by which the Board is bound, that the level of his disability does not rise to a rating higher than noncompensable (0 percent) at any time prior to July 12, 2007 and does rise to a rating higher than 10 percent at any time from July 12, 2007.  See 38 C.F.R. § 4.85(b)-(e); see also 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101(a); see Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Veteran's disability has been no more than 0 percent disabling prior to July 12, 2007 and no more disabling than 10 percent since July 12, 2007, so his rating cannot be additionally "staged" because these represent his greatest levels of functional impairment attributable to this condition during these periods.  

In summary, for the reasons and bases expressed above, the Board concludes that an initial compensable disability rating for bilateral hearing loss is not warranted at any time prior to July 12, 2007 and an initial disability rating in excess of 10 percent for bilateral hearing loss is not warranted at any time from July 12, 2007.  Since the preponderance of the evidence is against the claims, the benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefits sought on appeal are accordingly denied.

Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The determination of whether a veteran is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three step inquiry:  (1) threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate; if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate and no  referral is required; (2) if the rating schedule is inadequate, then the Board should determine whether the veteran's exceptional disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization; (3) when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology from his bilateral hearing loss, and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See id.  Consequently, referral for extraschedular consideration is not warranted.


ORDER

An initial compensable disability rating for bilateral hearing loss prior to July 12, 2007 is denied.

An initial disability rating in excess of 10 percent for bilateral hearing loss from July 12, 2007 is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


